EXHIBIT 10.3

 

WESTAFF, INC. 2006 STOCK INCENTIVE PLAN

 

NOTICE OF STOCK OPTION AWARD

 

Grantee’s Name and Address:

 

 

 

 

 

 

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Westaff, Inc. 2006 Stock Incentive Plan, as amended from
time to time (the “Plan”) and the Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Notice.

 

Award Number

 

 

 

 

 

Date of Award

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Exercise Price per Share

 

$

 

 

 

 

Total Number of Shares Subject

 

 

to the Option (the “Shares”)

 

 

 

 

 

Total Exercise Price

 

$

 

 

 

 

Type of Option:

 

 

 

Incentive Stock Option

 

 

 

 

 

 

 

Non-Qualified Stock Option

 

 

 

Expiration Date:

 

 

 

 

 

Post-Termination Exercise Period:

 

Three (3) Months

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:

 

25% of the Shares subject to the Option shall vest one (1) year after the
Vesting Commencement Date and 1/36th of the balance of the Shares subject to the
Option shall vest on each monthly anniversary of the Vesting Commencement Date
thereafter.

 

During any authorized leave of absence, the vesting of the Option as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
three (3) months. Vesting of the Option shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity. The Vesting Schedule of the Option shall be extended by the
length of the suspension.

 

1

--------------------------------------------------------------------------------


 

In the event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

 

 

Westaff, Inc.,

 

a Delaware corporation

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

 

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Plan and the Option Agreement shall be resolved by the Administrator in
accordance with Section 13 of the Option Agreement. The Grantee further agrees
to the venue selection in accordance with Section 14 of the Option Agreement.
The Grantee further agrees to notify the Company upon any change in the
residence address indicated in this Notice.

 

Dated:

 

 

Signed:

 

 

 

 

Grantee

 

 

2

--------------------------------------------------------------------------------


 

Award Number:

 

 

 

WESTAFF, INC. 2006 STOCK INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

1.                                       Grant of Option. Westaff, Inc., a
Delaware corporation (the “Company”), hereby grants to the Grantee (the
“Grantee”) named in the Notice of Stock Option Award (the “Notice”), an option
(the “Option”) to purchase the Total Number of Shares of Common Stock subject to
the Option (the “Shares”) set forth in the Notice, at the Exercise Price per
Share set forth in the Notice (the “Exercise Price”) subject to the terms and
provisions of the Notice, this Stock Option Award Agreement (the “Option
Agreement”) and the Company’s 2006 Stock Incentive Plan, as amended from time to
time (the “Plan”), which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Option Agreement.

 

If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code.
However, notwithstanding such designation, the Option will qualify as an
Incentive Stock Option under the Code only to the extent the $100,000 dollar
limitation of Section 422(d) of the Code is not exceeded. The $100,000
limitation of Section 422(d) of the Code is calculated based on the aggregate
Fair Market Value of the Shares subject to options designated as Incentive Stock
Options which become exercisable for the first time by the Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company). For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the shares subject to such options shall be determined as of the grant
date of the relevant option.

 

2.                                       Exercise of Option.

 


(A)                                  RIGHT TO EXERCISE. THE OPTION SHALL BE
EXERCISABLE DURING ITS TERM IN ACCORDANCE WITH THE VESTING SCHEDULE SET OUT IN
THE NOTICE AND WITH THE APPLICABLE PROVISIONS OF THE PLAN AND THIS OPTION
AGREEMENT. THE OPTION SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 11 OF THE
PLAN RELATING TO THE EXERCISABILITY OR TERMINATION OF THE OPTION IN THE EVENT OF
A CORPORATE TRANSACTION OR CHANGE IN CONTROL. THE GRANTEE SHALL BE SUBJECT TO
REASONABLE LIMITATIONS ON THE NUMBER OF REQUESTED EXERCISES DURING ANY MONTHLY
OR WEEKLY PERIOD AS DETERMINED BY THE ADMINISTRATOR. IN NO EVENT SHALL THE
COMPANY ISSUE FRACTIONAL SHARES.


 


(B)                                 METHOD OF EXERCISE. THE OPTION SHALL BE
EXERCISABLE BY DELIVERY OF AN EXERCISE NOTICE OR BY SUCH OTHER PROCEDURE AS
SPECIFIED FROM TIME TO TIME BY THE ADMINISTRATOR WHICH SHALL STATE THE ELECTION
TO EXERCISE THE OPTION, THE WHOLE NUMBER OF SHARES IN RESPECT OF WHICH THE
OPTION IS BEING EXERCISED, AND SUCH OTHER PROVISIONS AS MAY BE REQUIRED BY THE
ADMINISTRATOR. THE EXERCISE NOTICE SHALL BE DELIVERED IN PERSON, BY CERTIFIED
MAIL, OR BY SUCH OTHER METHOD (INCLUDING ELECTRONIC TRANSMISSION) AS DETERMINED
FROM TIME TO TIME BY THE ADMINISTRATOR TO THE COMPANY ACCOMPANIED BY PAYMENT OF
THE EXERCISE PRICE. THE OPTION SHALL BE DEEMED TO BE EXERCISED UPON RECEIPT BY
THE COMPANY OF SUCH NOTICE ACCOMPANIED BY THE

 

1

--------------------------------------------------------------------------------


 


EXERCISE PRICE, WHICH, TO THE EXTENT SELECTED, SHALL BE DEEMED TO BE SATISFIED
BY USE OF THE BROKER-DEALER SALE AND REMITTANCE PROCEDURE TO PAY THE EXERCISE
PRICE PROVIDED IN SECTION 3(D), BELOW.


 


(C)                                  TAXES. NO SHARES WILL BE DELIVERED TO THE
GRANTEE OR OTHER PERSON PURSUANT TO THE EXERCISE OF THE OPTION UNTIL THE GRANTEE
OR OTHER PERSON HAS MADE ARRANGEMENTS ACCEPTABLE TO THE ADMINISTRATOR FOR THE
SATISFACTION OF APPLICABLE INCOME TAX AND EMPLOYMENT TAX WITHHOLDING
OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, SUCH OTHER TAX OBLIGATIONS OF THE
GRANTEE INCIDENT TO THE RECEIPT OF SHARES. UPON EXERCISE OF THE OPTION, THE
COMPANY OR THE GRANTEE’S EMPLOYER MAY OFFSET OR WITHHOLD (FROM ANY AMOUNT OWED
BY THE COMPANY OR THE GRANTEE’S EMPLOYER TO THE GRANTEE) OR COLLECT FROM THE
GRANTEE OR OTHER PERSON AN AMOUNT SUFFICIENT TO SATISFY SUCH TAX WITHHOLDING
OBLIGATIONS.


 

3.                                       Method of Payment. Payment of the
Exercise Price shall be made by any of the following, or a combination thereof,
at the election of the Grantee; provided, however, that such exercise method
does not then violate any Applicable Law and, provided further, that the portion
of the Exercise Price equal to the par value of the Shares must be paid in cash
or other legal consideration permitted by the Delaware General Corporation Law:

 


(A)                                  CASH;


 


(B)                                 CHECK;


 


(C)                                  SURRENDER OF SHARES OR DELIVERY OF A
PROPERLY EXECUTED FORM OF ATTESTATION OF OWNERSHIP OF SHARES AS THE
ADMINISTRATOR MAY REQUIRE WHICH HAVE A FAIR MARKET VALUE ON THE DATE OF
SURRENDER OR ATTESTATION EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS
TO WHICH THE OPTION IS BEING EXERCISED, PROVIDED, HOWEVER, THAT SHARES ACQUIRED
UNDER THE PLAN OR ANY OTHER EQUITY COMPENSATION PLAN OR AGREEMENT OF THE COMPANY
MUST HAVE BEEN HELD BY THE GRANTEE FOR A PERIOD OF MORE THAN SIX (6) MONTHS (AND
NOT USED FOR ANOTHER AWARD EXERCISE BY ATTESTATION DURING SUCH PERIOD); OR


 


(D)                                 PAYMENT THROUGH A BROKER-DEALER SALE AND
REMITTANCE PROCEDURE PURSUANT TO WHICH THE GRANTEE (I) SHALL PROVIDE WRITTEN
INSTRUCTIONS TO A COMPANY-DESIGNATED BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE
OF SOME OR ALL OF THE PURCHASED SHARES AND REMIT TO THE COMPANY SUFFICIENT FUNDS
TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED SHARES AND
(II) SHALL PROVIDE WRITTEN DIRECTIVES TO THE COMPANY TO DELIVER THE CERTIFICATES
FOR THE PURCHASED SHARES DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE
THE SALE TRANSACTION.


 

4.                                       Restrictions on Exercise. The Option
may not be exercised if the issuance of the Shares subject to the Option upon
such exercise would constitute a violation of any Applicable Laws. In addition,
the Option may not be exercised until such time as the Plan has been approved by
the stockholders of the Company. If the exercise of the Option within the
applicable time periods set forth in Section 5, 6 and 7 of this Option Agreement
is prevented by the provisions of this Section 4, the Option shall remain
exercisable until one (1) month after the date the Grantee is notified by the
Company that the Option is exercisable, but in any event no later than the
Expiration Date set forth in the Notice.

 

5.                                       Termination or Change of Continuous
Service. In the event the Grantee’s Continuous Service terminates, other than
for Cause, the Grantee may, but only during the Post-

 

2

--------------------------------------------------------------------------------


 

Termination Exercise Period, exercise the portion of the Option that was vested
at the date of such termination (the “Termination Date”). The Post-Termination
Exercise Period shall commence on the Termination Date. In the event of
termination of the Grantee’s Continuous Service for Cause, the Grantee’s right
to exercise the Option shall, except as otherwise determined by the
Administrator, terminate concurrently with the termination of the Grantee’s
Continuous Service (also the “Termination Date”). In no event, however, shall
the Option be exercised later than the Expiration Date set forth in the Notice.
In the event of the Grantee’s change in status from Employee to Director or from
Director to Employee, the Option shall remain in effect and the Option shall
continue to vest in accordance with the Vesting Schedule set forth in the
Notice; provided, however, that with respect to any Incentive Stock Option that
shall remain in effect after a change in status from Employee to Director, such
Incentive Stock Option shall cease to be treated as an Incentive Stock Option
and shall be treated as a Non-Qualified Stock Option on the day three (3) months
and one (1) day following such change in status. Except as provided in
Sections 6 and 7 below, to the extent that the Option was unvested on the
Termination Date, or if the Grantee does not exercise the vested portion of the
Option within the Post-Termination Exercise Period, the Option shall terminate.

 

6.                                       Disability of Grantee. In the event the
Grantee’s Continuous Service terminates as a result of his or her Disability,
the Grantee may, but only within twelve (12) months commencing on the
Termination Date (but in no event later than the Expiration Date), exercise the
portion of the Option that was vested on the Termination Date; provided,
however, that if such Disability is not a “disability” as such term is defined
in Section 22(e)(3) of the Code and the Option is an Incentive Stock Option,
such Incentive Stock Option shall cease to be treated as an Incentive Stock
Option and shall be treated as a Non-Qualified Stock Option on the day
three (3) months and one (1) day following the Termination Date. To the extent
that the Option was unvested on the Termination Date, or if the Grantee does not
exercise the vested portion of the Option within the time specified herein, the
Option shall terminate. Section 22(e)(3) of the Code provides that an individual
is permanently and totally disabled if he or she is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.

 

7.                                       Death of Grantee. In the event of the
termination of the Grantee’s Continuous Service as a result of his or her death,
or in the event of the Grantee’s death during the Post-Termination Exercise
Period or during the twelve (12) month period following the Grantee’s
termination of Continuous Service as a result of his or her Disability, the
person who acquired the right to exercise the Option pursuant to Section 8
may exercise the portion of the Option that was vested at the date of
termination within twelve (12) months commencing on the date of death (but in no
event later than the Expiration Date). To the extent that the Option was
unvested on the date of death, or if the vested portion of the Option is not
exercised within the time specified herein, the Option shall terminate.

 

8.                                       Transferability of Option. The Option,
if an Incentive Stock Option, may not be transferred in any manner other than by
will or by the laws of descent and distribution and may be exercised during the
lifetime of the Grantee only by the Grantee. The Option, if a Non-Qualified
Stock Option, may not be transferred in any manner other than by will or by the
laws of descent and distribution, provided, however, that a Non-Qualified Stock
Option may be

 

3

--------------------------------------------------------------------------------


 

transferred during the lifetime of the Grantee to the extent and in the manner
authorized by the Administrator. Notwithstanding the foregoing, the Grantee
may designate one or more beneficiaries of the Grantee’s Incentive Stock Option
or Non-Qualified Stock Option in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator. Following the death
of the Grantee, the Option, to the extent provided in Section 7, may be
exercised (a) by the person or persons designated under the deceased Grantee’s
beneficiary designation or (b) in the absence of an effectively designated
beneficiary, by the Grantee’s legal representative or by any person empowered to
do so under the deceased Grantee’s will or under the then applicable laws of
descent and distribution. The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.

 

9.                                       Term of Option. The Option must be
exercised no later than the Expiration Date set forth in the Notice or such
earlier date as otherwise provided herein. After the Expiration Date or such
earlier date, the Option shall be of no further force or effect and may not be
exercised.

 

10.                                 Tax Consequences. The Grantee may incur tax
liability as a result of the Grantee’s purchase or disposition of the Shares.
THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR
DISPOSING OF THE SHARES.

 

11.                                 Entire Agreement: Governing Law. The Notice,
the Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Grantee
with respect to the subject matter hereof, and may not be modified adversely to
the Grantee’s interest except by means of a writing signed by the Company and
the Grantee. Nothing in the Notice, the Plan and this Option Agreement (except
as expressly provided therein) is intended to confer any rights or remedies on
any persons other than the parties. The Notice, the Plan and this Option
Agreement are to be construed in accordance with and governed by the internal
laws of the State of California without giving effect to any choice of law
rule that would cause the application of the laws of any jurisdiction other than
the internal laws of the State of California to the rights and duties of the
parties. Should any provision of the Notice, the Plan or this Option Agreement
be determined to be illegal or unenforceable, such provision shall be enforced
to the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

 

12.                                 Construction. The captions used in the
Notice and this Option Agreement are inserted for convenience and shall not be
deemed a part of the Option for construction or interpretation. Except when
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular. Use of the term “or” is not intended to
be exclusive, unless the context clearly requires otherwise.

 

13.                                 Administration and Interpretation. Any
question or dispute regarding the administration or interpretation of the
Notice, the Plan or this Option Agreement shall be submitted by the Grantee or
by the Company to the Administrator. The resolution of such question or dispute
by the Administrator shall be final and binding on all persons.

 

4

--------------------------------------------------------------------------------


 

14.                                 Venue. The Company, the Grantee, and the
Grantee’s assignees pursuant to Section 8 (the “parties”) agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Option Agreement shall be brought in the United States District Court for the
Northern District of California (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a California state court in the County of
Santa Clara) and that the parties shall submit to the jurisdiction of such
court. The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. If any one or more provisions of
this Section 14 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

15.                                 Notices. Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery, upon deposit for delivery by an internationally recognized
express mail courier service or upon deposit in the United States mail by
certified mail (if the parties are within the United States), with postage and
fees prepaid, addressed to the other party at its address as shown in these
instruments, or to such other address as such party may designate in writing
from time to time to the other party.

 

END OF AGREEMENT

 

5

--------------------------------------------------------------------------------